Citation Nr: 0722849	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-38 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as ankylosing spondylitis.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from September 1976 to 
September 1980.

The Board begins by noting that although, the veteran's 
appeal has a docket number dating from 2004, the issues on 
appeal stem from a 1981 claim and were denied by the RO in 
decision dated August 1984.  In September 1984, a notice of 
disagreement was received.  A statement of the case was 
issued in October 1984, and the veteran perfected his appeal.  
Thus, the appeal has been pending since that time.  

In October 2004, the veteran filed claims for increase for 
service-connected head injury residuals and service-connected 
right ear hearing loss.  These issues were considered in 
rating actions in May 2005 and February 2006.  The veteran 
has not expressed any disagreement with either decision; thus 
there is no need for further action.  Moreover, he has 
provided no additional argument as to these issues, and they 
have not been certified to the Board.  Therefore, 
consideration is limited to the issues listed on the first 
page of the present decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted, consistently, that lumbar spine and 
right knee disabilities  had their onset during active 
military service.  

The evidence in support of his claim consists of service 
medical records, which contain uncontroverted evidence that 
the veteran sustained injuries to his low back and right knee 
during service.  These records show the veteran was initially 
treated for low back pain after lifting in February 1978.  
Thereafter, he was evaluated on numerous occasions for 
continued complaints of back pain variously diagnosed as 
muscles spasms and lumbar strain.  The remaining records show 
he was treated for complaints of right knee pain, diagnosed 
as chondromalacia patellar and right knee strain/sprain.  

Although at his separation physical examination in September 
1980 the veteran's history of recurrent back pain was noted, 
the examining physician provided no further summary or 
elaboration, and there was no diagnosis of a chronic low back 
disorder.  There were no pertinent right knee complaints or 
abnormalities noted.  

Post service treatment records dated from 1980 to 1984 show 
continued complaints of back and right knee pain, which the 
veteran attributed to service.  At a VA examination conducted 
just two months after service, in November 1980, the veteran 
reported a history of low back and knee problems, however, 
this examination did not include any musculoskeletal clinical 
findings, diagnosis or etiological opinion regarding this 
pain.  

During VA examination in July 1984, the veteran gave a 
history of back pain secondary to heavy lifting during 
service.  On the basis of clinical findings from the 
examination, it was concluded that the veteran may have a 
herniated nucleus pulposus.  The examiner noted that since 
the veteran had not been evaluated to any significant degree, 
he should undergo further testing and evaluation.  

The record, however, indicates that during the course of this 
appeal (which has been pending since 1984) VA has not 
afforded the veteran an appropriate examination with medical 
opinion rendered as to whether he currently has lumbar spine 
and right knee disabilities and, if so, their etiology.  
Although the veteran underwent VA examinations in 2005 these 
reports are essentially devoid of discussion of the lumbar 
spine or right knee, and fail to provide an opinion as to 
whether current disorders are present.  As such, VA 
examinations are needed to determine whether the veteran has 
any current disabling lumbar spine and right knee conditions 
and, if so, whether either of those disabilities are related 
to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted previously, this case has still taken an 
extraordinarily long period of time to reach the current 
stage of the appeal.  Therefore, in view of the lengthy 
pendency of this claim, every effort should be made to obtain 
an adequate VA examination and to readjudicate these issues 
without further delay.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  Document 
any attempts to obtain such records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  The veteran should also undergo 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current lumbar spine and right knee 
disabilities.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies are to be performed and 
the examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.

a.  The examiner should discuss the 
nature and extent of any lumbar 
spine and right knee disabilities, 
if present, and then set forth the 
medical probability that either 
disorder is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of lumbar 
spine and right knee disabilities 
developed as a result of injuries 
while the veteran was in service 
from September 1976 to September 
1980 or within one year following 
his separation from service.

c.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should 
be stated in full.  If the veteran 
does not currently have lumbar spine 
and right knee disabilities which 
could be regarded as having been 
incurred as a result of injuries 
while he was in service, the 
examiner should specifically so 
indicate.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  After ensuring that all the requested 
development has been fully accomplished, 
the RO should re-adjudicate the claims by 
evaluating all evidence obtained after 
the last supplemental statement of the 
case (SSOC) was issued.  If the 
disposition remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and the usual period of 
time for a response should be afforded.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



